DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
Status of Claims
Pending: 
1-3, 6, 7, 9, 11-18, 20, 23-30
Withdrawn: 
NONE
Rejected:
1-3, 6, 7, 9, 11-18, 20, 23-30
Amended: 
1
New: 
NONE
Independent:
1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, 6, 7, 9, 11-18, 20, 23-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wust et al (US 2009/0297393).
Wust teaches an Al-Si die casting alloy comprising:

cl. 1
dependent cl.
Wust
Si
6.5-8.9
≥7.25 (cl. 2)
≥8.0 (cl. 3) 
6.5<9.5
Mg
0.55-0.80
≤0.75 (cl. 6)
≤0.7 (cl. 7)
≥0.60 (cl. 23)
0.02-0.6
Cu
0.15-0.35
≥0.18 (cl. 9) 
0.1-0.4
Mn
0.30-0.80
≥0.35 (cl. 11)
≤0.65 (cl. 12)
≥0.40 (cl. 24)
≥0.45 (cl. 25)
0.3-0.6
Sr
0.012-0.040

80-180ppm
0.008-0.0180
Ti
-0.25
0.005-0.25 (cl. 13)
≤0.1
Fe
-0.30
≤0.2 (cl. 14)
≤0.15 (cl. 14)
0.15-0.35
Zn
-0.20

≤0.03
Impurities ea.
-0.10


Impurities total
-0.35

<0.2 total other elements


see Wust et al. at abstract, [0016], which overlaps the claimed ranges of Si, Mg, Mn, Sr, Ti, Fe, and Zn (independent claim 1, dependent claims 2, 3, 6, 7, 9, 11-14, 23-25). Wust does not teach any elements excluded by the “consisting of” transitional phrase (claim 1). Wust teaches processing said alloy by foundry method of pressure casting [0001], and therefore meets the instant “3xx aluminum casting alloy” (claim 1), “shape cast product” (claim 15-18, 26-28) limitations. 

Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Because Wust teaches alloying ranges that substantially overlap the presently claimed alloying ranges, as well as properties (including quality index) within the claimed minimum, it is held that Wust has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning dependent claims 2-3, 6, 7, 9, 11-14, 23-25, Wust teaches alloying ranges that overlap or touch the boundary of the presently claimed ranges (see Table above for comparison).
Concerning claim 15, Wust teaches said Al-Si alloys are processed by pressure casting. It would have been within the level of one of skill in the art, given the disclosure of Wust, to have pressure cast by die casting, because die casting is common form pressure casting. Wust does not mention the presence of die soldering defects, and therefore meets the instant limitation of “absent” such defects.
Concerning claims 18 and 26, Wust teaches an elongation up to 11.96% [0028}, example 10, which meets the instant minimums.
Concerning claims 16 and 17, Wust does not teach the tensile yield strength in accordance with ASTM E8 and B557. However, because Wust teaches an overlapping Al-Si alloy, then substantially the same tensile yield strength is reasonably expected for a given testing protocol, as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wust applied to claims above, further in view of “ASM Handbook Vol. 15: Casting” p 1009-1018.
Wust does not specify the thickness of the die cast Al-Si alloy part. However, “ASM Handbook Vol. 15: Casting” teaches the minimum thickness of die cast aluminum parts is 1.0-2.5 mm (Table 4). It would have been obvious to one of ordinary skill in the art to have used the die casting process and alloy of Yoshida, in order to die cast a part 2.0-2.5 mm thick, because “ASM Handbook Vol. 15: Casting” teaches the typical minimum thickness of die cast aluminum parts is 1.0-2.5 mm (Table 4).


Response to Amendment/Arguments
In the response filed on 12/21/21, applicant amended claim 1, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to the prior rejection of claims 1-3, 6, 7, 9, 11-18, 20, 23-30 in view of Yoshida have been considered but are moot, because the new grounds of rejection herein do not rely on any reference applied in the prior rejection of record for any 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                           

                                                                                                                                                                                                                                                                                                                                                                                   
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/20/22